Case: 20-60720     Document: 00516130102         Page: 1     Date Filed: 12/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     December 14, 2021
                                  No. 20-60720
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Kelley Mbi Anchieweh Alvine,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A213 327 529


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Kelley Mbi Anchieweh Alvine, a native and citizen of Cameroon,
   petitions for review of the decision of the Board of Immigration Appeals
   (BIA) affirming the denial of her applications for asylum, withholding of
   removal, and relief under the Convention Against Torture (CAT). Through


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60720      Document: 00516130102          Page: 2   Date Filed: 12/14/2021




                                    No. 20-60720


   counsel, she asserts that the IJ “cherry pick[ed] minor inconsistencies” to
   reach an adverse credibility finding. Her argument lacks merit as the
   factfinder may rely on any inconsistencies in making a credibility
   determination “as long as the totality of the circumstances establishes that
   an asylum applicant is not credible.” See Avelar-Oliva v. Barr, 954 F.3d 757,
   763-64 (5th Cir. 2020) (quoting Wang v. Holder, 569 F.3d 531, 538 (5th Cir.
   2009)); 8 U.S.C. § 1158(b)(1)(B)(iii). The BIA supported its determination
   with specific reasons based on the record, including: (1) her nonresponsive
   answers to certain questions and her poor demeanor; (2) inconsistencies
   concerning the treatment she received at the hospital; and (3) inconsistencies
   concerning her work history. Anchieweh Alvine has not explained the
   inconsistencies or shown that based on the “totality of the circumstances, it
   is plain that no reasonable fact-finder could make such an adverse credibility
   ruling.” See Avelar-Oliva, 954 F.3d at 767 (internal quotation marks and
   citation omitted). Therefore, the BIA’s adverse credibility determination is
   supported by substantial evidence. See id.; Wang v. Holder, 569 F.3d at 538-
   39. The adverse credibility determination is fatal to her claims as the factual
   basis for her claims was the same and the denial of relief turned on the
   assessment of her credibility. See Suate-Orellana v. Barr, 979 F.3d 1056, 1061
   (5th Cir. 2020); Chun v. INS, 40 F.3d 76, 78-79 (5th Cir. 1994).
          Next, Anchieweh Alvine argues that the BIA erred by determining
   that she was not eligible for asylum as a member of the particular social group
   of indigenous people of Southern Cameroon where the IJ did not make an
   adverse credibility finding or an explicit finding as to this claim. The BIA
   specifically determined that she waived this issue by not presenting it to the
   IJ and that this issue was moot because it affirmed the adverse credibility
   determination. Because this claim was not presented to the IJ and the BIA
   declined to review the claim, Anchieweh Alvine failed to exhaust it, and,
   thus, we lack jurisdiction to review the claim. See 8 U.S.C. § 1252(d)(1);




                                         2
Case: 20-60720      Document: 00516130102           Page: 3    Date Filed: 12/14/2021




                                     No. 20-60720


   Cantarero-Lagos v. Barr, 924 F.3d 145, 151-53 (5th Cir. 2019); Omari v.
   Holder, 562 F.3d 314, 318 (5th Cir. 2009).
           Finally, Anchieweh Alvine asserts that the third country transit bar
   applied by the IJ has been overturned. We review only the BIA’s decision
   “unless the IJ’s decision has some impact on” that decision. Wang, 569 F.3d
   at 536. We may review the IJ’s findings and conclusions if the BIA adopts
   them. Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007). Because the BIA
   did not adopt the IJ’s application of the third country transit bar, this part of
   the IJ’s decision is not before this court, and therefore we need not consider
   Anchieweh Alvine’s contentions on the issue. See Wang, 569 F.3d at 536.
           The petition for review is DENIED in part and DISMISSED in
   part.




                                          3